Exhibit 10.2

EXECUTION VERSION

 

 

 

FOURTH AMENDMENT

Dated as of August 15, 2012

to

AMENDED AND RESTATED CREDIT AGREEMENT

among

AVIS BUDGET HOLDINGS, LLC,

AVIS BUDGET CAR RENTAL, LLC,

as Borrower,

The Subsidiary Borrowers from Time to Time Parties Hereto,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

CITICORP USA, INC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

and

THE ROYAL BANK OF SCOTLAND PLC,

as Co - Documentation Agents,

Dated as of May 3, 2011

 

 

 

J.P. MORGAN SECURITIES LLC

BANK OF AMERICA MERRILL LYNCH

BARCLAYS BANK PLC

DEUTSCHE BANK SECURITIES

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

FOURTH AMENDMENT

This Fourth Amendment, dated as of August 15, 2012 (this “Amendment”), to the
Amended and Restated Credit Agreement dated as of May 3, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among others, AVIS BUDGET HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR RENTAL,
LLC (the “Borrower”), the subsidiary borrowers from time to time parties
thereto, JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
the “Administrative Agent”; and together with the other agents named therein,
the “Agents”) and the several lenders from time to time parties thereto (the
“Lenders”). J.P. MORGAN SECURITIES LLC, BANK OF AMERICA MERRILL LYNCH, BARCLAYS
BANK PLC, and DEUTSCHE BANK SECURITIES are acting as joint lead arrangers and
bookrunners in connection with this Amendment.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Lenders and the Agents are parties to the
Credit Agreement, and the Borrower has requested that the Credit Agreement be
amended as set forth herein;

WHEREAS, as permitted by Section 10.1 of the Credit Agreement, the Required
Lenders and the Administrative Agent are willing to agree to this Amendment upon
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2. Amendments to Section 1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended by:

 

  (a) deleting the definition of “Maximum Incremental Facilities Amount” in its
entirety.

 

  (b) adding the following new definitions in the appropriate alphabetical
order:

“Fourth Amendment”: the Fourth Amendment to this Agreement, dated as of the
Fourth Amendment Effective Date.

“Fourth Amendment Effective Date”: the “Fourth Amendment Effective Date”, as
defined in the Fourth Amendment, which date is August 15, 2012.

“Maximum Facilities Amount”: as defined in Section 2.23.

 

  (c) amending the definition of “Loan Documents” by inserting “, the Fourth
Amendment” immediately after the words “the Third Amendment”.



--------------------------------------------------------------------------------

 

- 2 -

 

SECTION 3. Amendments to Section 2 (Amount and Terms of Commitments).

(a) Section 2.23(a) of the Credit Agreement is hereby amended by:

 

  (i) deleting clause (y) of the first proviso therein in its entirety and
inserting in lieu thereof the following phrase: “(y) after giving effect to each
such request and the proposed use of proceeds thereof, the aggregate amount (the
“Maximum Facilities Amount”) of the Facilities (which term, for the avoidance of
doubt, shall be amended pursuant to the Incremental Commitment Agreement to
include any additional tranches of term loans so requested, if applicable) shall
not exceed $2,250,000,000”; and

 

  (ii) deleting each reference to the “Maximum Incremental Facilities Amount”
contained therein and inserting in lieu thereof “Maximum Facilities Amount”.

(b) Section 2.23(d) of the Credit Agreement is hereby amended by adding the
phrase “and unless otherwise provided in the applicable Incremental Commitment
Agreement” immediately after the phrase “subject to the satisfaction of the
foregoing terms and conditions”.

SECTION 4. Representations and Warranties. On and as of the date hereof, the
Borrower hereby confirms, reaffirms and restates that, after giving effect to
this Amendment (i) each of the representations and warranties set forth in
Section 4 of the Credit Agreement are true and correct in all material respects
except to the extent that such representations and warranties expressly relate
solely to a specific earlier date, and except for any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect,” or
similar language, in which case the Borrower hereby confirms, reaffirms and
restates that such representations and warranties are true and correct in all
respects and (ii) no Default or Event of Default shall have occurred or be
continuing.

SECTION 5. Conditions to Effectiveness. This Amendment shall become effective on
the date on which the following conditions precedent have been satisfied or
waived (the date on which such conditions shall have been so satisfied or
waived, the “Fourth Amendment Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by (i) a duly authorized officer of Holdings
and the Borrower and (ii) the Required Lenders.

(b) All reasonable and documented out-of-pocket costs and expenses (including,
to the extent invoiced in advance, reasonable legal fees and out-of-pocket
expenses of one firm of counsel) on or prior to the Fourth Amendment Effective
Date shall have been paid.

SECTION 6. Continuing Effect; No Other Amendments or Consents.

(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period. Upon the effectiveness of the amendments set forth herein, on and
after the Fourth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.



--------------------------------------------------------------------------------

 

- 3 -

 

(b) The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

SECTION 7. Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Amendment, and any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
one firm of counsel to the Administrative Agent in accordance with the terms in
the Credit Agreement.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

AVIS BUDGET HOLDINGS, LLC By:  

/s/ Rochelle Tarlowe

  Name:   Rochelle Tarlowe   Title:   Vice President and Treasurer AVIS BUDGET
CAR RENTAL, LLC By:  

/s/ Rochelle Tarlowe

  Name:   Rochelle Tarlowe   Title:   Vice President and Treasurer

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Richard Duker

  Name:   Richard Duker   Title:   Managing Director

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

                                         , as a Lender By:  

 

Name:   Title:   FOR LENDERS REQUIRING A SECOND SIGNATURE LINE: By:  

 

Name:   Title:  

Signature Page to Fourth Amendment